ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_09_FR.txt. 164

OPINION DISSIDENTE DE M. NAGENDRA SINGH
{Traduction |

1. Je considère et j'affirme que la Cour est compétente pour connaître
de l'appel par lequel l'Inde a contesté la compétence du Conseil de
POACL.

2. Ayant mürement réfléchi, j'estime en outre qu’aucune affaire, mieux
que celle-ci, ne mérite, pour des raisons juridiques, d’être renvoyée ou de
revenir devant le Conseil pour que celui-ci examine sa propre compétence ;
en effet le Conseil, tenu d’agir en l'espèce comme organe judiciaire de
POACTI, n’a jusqu'ici ni suffisamment considéré cet aspect de la question,
ni abouti à une conclusion juridique appropriée à ce sujet.

3. Selon les normes établies qui régissent les questions relatives à la
compétence, quand la charte ou l'acte constitutif d’un organe juri-
dictionnel — soit un véritable tribunal, soit un organe du type du Conseil
de FOACI — contient une clause juridictionnelle, on peut dire que cet
organe a le droit d'interpréter les termes juridictionnels comme, en
l'espèce, «interprétation ou application » qui figurent à l’article 84 de la
Convention de Chicago. Dans la décision relative à l'affaire du Bersey,
il a été jugé que les commissaires «doivent nécessairement décider si une
affaire relève ou non de leur compétence ». Voir aussi l’affaire concernant
l'Interprétation de l'accord gréco-turc du 1°° décembre 1926, C.P.J.I. série
B n° 16, page 20 (1928) ainsi que l'affaire Nottebohm (C.I.T. Recueil 1953).

4. En bref, donc, quand il s’acquitte de cette obligation, le Conseil
de l'OACT doit obéir aux principes suivants:

a) Les limites de la compétence du Conseil pour trancher la question
de sa propre compétence doivent être considérées comme indiquées
par les mots «interprétation ou application ».

b) Il en résulte que cette compétence particulière et limitée nécessite
une interprétation prudente et stricte. On peut certainement conclure
de la jurisprudence de la Cour qu’une clause juridictionnelle «est de
droit strict et [que] l’on ne peut en étendre les effets en dehors du
cas expressément prévu» ({nterprétation des Traités de paix, CII.
Recueil 1950, p. 227). Le même point de vue a été vigoureusement
exprimé aussi dans l'opinion dissidente commune de sir Percy Spender
et sir Gerald Fitzmaurice (affaires du Sud-Ouest africain) qui ont
estimé que «le principe d'interprétation qui tend à donner aux
dispositions leur maximum d'effet utile ne saurait légitimement être
invoqué pour introduire ce qui équivaudrait à une revision de ces
dispositions » (C.Z.J. Recueil 1962, p. 468). Sur ce point précisément,
quand l'affaire sera renvoyée devant le Conseil et que celui-ci étudiera

122
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 165

la question de sa propre compétence, il fera bien de respecter l’un
des grands principes juridiques qui peuvent être considérés comme à
la base de toute décision sur les questions en litige:

« Le principe du consentement [est une] ... base essentielle de la
juridiction internationale. Ce consentement peut être donné
d'avance, en termes généraux, ou bien ad hoc et, dans un cas
déterminé, il peut être considéré comme ayant été donné. Mais
il faut démontrer de façon objective qu'il a été donné en fait et
qu'il couvre le cas déterminé soumis à la Cour; cela ne saurait
simplement se présumer. » (/bid., p. 467.)

c) Le Conseil est un organe fonctionnel, qui a le devoir de poursuivre
les objectifs énoncés dans la Convention et de se charger de régler
les différends auxquels donne lieu son activité. Ce dernier aspect,
celui du réglement des différends, est sans conteste une fonction
judiciaire. Dans l’exercice de cette fonction-la, le Conseil de l'OACI
doit agir comme un tribunal judiciaire; il est donc nécessairement
tenu de s’acquitter de ses obligations a la façon d’un juge. Je voudrais
aussi souligner le point suivant: bien que le Conseil soit un organe
administratif, l’article 84 lui assigne une fonction judiciaire et à tout
organe quasi judiciaire ou même administratif chargé, comme en
l’espèce, d'assumer une tâche judiciaire, la nécessité s'impose non
seulement de savoir respecter les procédures judiciaires prescrites,
mais encore de respecter autant que possible les normes d’une bonne
administration de la justice.

d) De plus, le Conseil ne saurait étendre le champ de sa propre com-
pétence par une fausse interprétation des termes juridictionnels, car
l'exercice de cette compétence est susceptible d’une réformation par
ja Cour internationale de Justice (voir les clauses juridictionnelles de
la Convention (art. 84) et de l’Accord de transit (art. I).

e) Si l'on conteste sa compétence, ce devient une obligation juridique
pour le Conseil de l'OACT de vérifier la nature du différend, autrement
dit de s'assurer que le prétendu différend relève de la compétence
limitée et particulière que les Etats parties à la Convention lui ont
conférée; il doit apprécier les moyens de preuve et les thèses des
parties relatives à sa compétence et aboutir à une décision.

5. Ainsi les principaux éléments de l'affaire dont la Cour est saisie
peuvent être classés, pour l'essentiel, de la manière suivante:

a) décision du Conseil de l'OACI rendue le 29 juillet 1971;
b) procès-verbaux des travaux du Conseil;
c) exposés écrits et oraux des parties devant le Conseil.

La première rubrique énonce sur quelle base l’appel a été interjeté,
définissant ainsi le point de départ de la décision de la Cour.

La deuxième se réfère à la manière dont le Conseil de l'OACT est
arrivé à sa décision.

123
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 166

La troisième vise la nature du différend en cause et les moyens invoqués
par les Parties relativement à la compétence du Conseil de l'OACI pour
corinaitre d'un tel différend.

6. Compte tenu des différents aspects de l'affaire que l’on vient
d'indiquer, la Cour aurait pu estimer que, pour statuer en l'espèce, il lui
fallait, d'une manière générale:

i) vérifier si la décision du Conseil de F'OACI était régulière du point
de vue de la forme, et

ii) vérifier si le Conseil de l'OACI a réglé la question de compétence
par cette décision.

7. Pour respecter l'enchaînement qui est juridiquement logique, la
Cour doit examiner d’abord la première question, car elle ne peut en-
tamer l'examen de la seconde que si la décision attaquée était régulière.
C'est pourquoi la régularité de la décision présente une importance
essentielle en l'espèce, régularité dont l'examen oblige à vérifier si le
règlement intérieur a été dûment respecté et à établir que ladite décision
ne se contentait pas de faire justice mais, conformément au principe
salutaire, faisait justice «au vu de tous ». Cet aspect du problème est d'une
pertinence évidente. II se pose parce que l’on a conféré au Conseil de
l'OACE compétence pour prononcer une décision juridiquement fondée
sur sa propre compétence, que le Conseil ne peut donc pas aller de
l'avant sans avoir régulièrement pris une décision sur ce point et que la
Cour peut difficilement statuer aux lieu et place de l'instance du premier
degré sur des questions de fond soulevées devant celle-ci, qui devra les
examiner comme il sied pour aboutir à une conclusion juridique exacte.

Il semble donc nécessaire de statuer en premier lieu sur la question de
la validité de la décision du Conseil et d'examiner à cette occasion les
vices dont cette décision peut être entachée, pour déterminer si sa régu-
larité en dépend ou si l’on peut y porter remède. Au cas où le Conseil
serait arrivé à sa décision en totale méconnaissance de tous les justes
principes qui touchent à l'essentiel du fonctionnement des organisations
internationales, non seulement il aurait violé les exigences qui s'imposent
à qui prononce un jugement, mais encore on serait fondé à en tirer la
conclusion que cette décision était nulle; en ce cas, la Cour n’aurait plus
à statuer sur rien et n'aurait qu’à renvoyer l’affaire devant POACI afin
que cette organisation examine sa propre compétence. Il convient d’en-
visager attentivement cet aspect du problème et l’on va s’efforcer de le
faire ci-dessous.

Nécessité de commencer par examiner la régularité
de la décision du Conseil de POACI

8. La Cour, tenant compte de la thèse principale de l’appelant et
statuant dans l'exercice de sa fonction judiciaire, doit commencer par
examiner la question de savoir si la décision du Conseil de l’'OACI,
consignée dans la résolution du 29 juillet 1971, est régulière et conforme
à la Convention de Chicago et à l'Accord de transit. Ce principe est

124
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 167

maintenant bien établi dans la jurisprudence de la Cour. Je peux citer
à ce propos le paragraphe suivant de l’avis consultatif rendu par la Cour
dans l'affaire de la Namibie:

«Ce mest pas sur la validité de la résolution 2145 (XXI) de l’As-
semblée générale ou des résolutions connexes du Conseil de sécurité
ni sur leur conformité avec la Charte que porte la demande d’avis
consultatif. Cependant, dans l'exercice de sa fonction judiciaire et
puisque des objections ont été formulées, la Cour examinera ces
objections dans son exposé des motifs, avant de se prononcer sur
les conséquences juridiques découlant de ces résolutions.» (C.LJ.
Recueil 1971, p. 16, cf. p. 45.)

Une fois encore il est nécessaire d'étudier attentivement la décision du
Conseil incorporée à la résolution du 29 juillet 1971, non seulement parce
qu'elle est le point de départ et le fondement du présent appel, mais
aussi parce qu'elle présente la caractéristique spéciale d'être «réduite à
sa plus simple expression » et nous oblige à déterminer dans quelle mesure
exacte elle apporte une sclution à la question de compétence. Je me
propose donc d'examiner ci-dessous à la fois le contenu et la régularité
de la décision du Conseil de l'OACT avant d'envisager les conséquences
juridiques qui en découlent.

I. CONTENU ET REGULARITE DE LA DÉCISION DU CONSEIL
ET LIMITES DANS LESQUELLES LA COUR PEUT STATUER

9. Le Conseil, comme tribunal, a l'obligation de s'assurer tout d’abord
qu'il existe bien un différend relevant de la compétence limitée et par-
ticulière que la Convention lui confère. Pour qu’on puisse considérer
qu'un différend existe, il ne suffit pas d’une affirmation suivie d'une
négation. Si la formule «affirmation-négation» devait invariablement
fonder la compétence dans toutes les affaires, il serait trop facile d'établir
cette compétence sans entrer aucunement dans les détails de l'affirmation
et de la négation et sans tenir compte de l'infinie diversité des causes qui
peuvent surgir, toutes différentes par les faits et les circonstances, diver-
sité qui risque fort d’écarter l'application de la formule «affirmation-
négation » à la compétence à l'égard des différends.

Comme I’a dit la Cour permanente dans l'affaire Mavrommatis: «Un
différend est un désaccord sur un point de droit ou de fait, une contra-
diction, une opposition de thèses juridiques ou d'intérêts entre deux
personnes » (C.P.J.I. série À n° 2, p. 11).

Un tribunal doit donc commencer par examiner dans quelles circons-
tances le différend a surgi et déterminer ensuite la nature et le caractère
de ce différend, préciser en d'autres termes si ce différend relève de la
compétence limitée et particulière qui lui a été conférée. En l'espèce, le
différend est survenu à propos de la décision du Gouvernement indien
de suspendre les vols de ses aéronefs au-dessus du Pakistan et les vols
des aéronefs pakistanais au-dessus de l'Inde le 4 février 1971, pour
répondre au comportement du Pakistan dans l'affaire du détournement

125
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 168

d'avion. Le tribunal et tous ses membres savaient que les survols avaient
été suspendus. Le fait de la suspension n'était pas mis en doute par le
Pakistan non plus. Le différend porte sur la régularité ou l'irrégularité
de la mesure que l'Inde a prise en suspendant la Convention.

10. Le premier point sur lequel le Conseil devait statuer était donc
celui de savoir si le différend portait sur la suspension du traité ou sur
son application. S'il portait sur la suspension et si le traité avait été
régulièrement suspendu, l'application n’entrait pas en ligne de compte.
S'il portait sur l'application, le Conseil pouvait rechercher si l'Inde
avait ou non enfreint les obligations dont elle était tenue en vertu de la
Convention. Cependant, il faut que la Convention existe et soit en
vigueur entre les deux Parties pour que se pose une question de violation.
Si le différend porte en réalité sur la suspension, la question soumise à
la décision du Conseil consiste à déterminer si cela ressortit à la compé-
tence particulière et limitée qu'il tient de la Convention. Aux termes de
l’article 84 de la Convention, sa compétence est limitée à « un désaccord.
à propos de l'interprétation ou de l'application de la présente Conven-
tion». Le point soumis à la décision du Conseil était donc de savoir si
les termes «interprétation » et «application » englobaient la suspension
et l'extinction ou l’applicabilité de 1a Convention elle-même. La décision
prononcée par le Conseil de F'OACT le 29 juillet 1971 n'indique nulle
part Ja conclusion du Conseil sur ce point ni, à vrai dire, sur aucun autre
aspect du problème évoqué ci-dessus. Elle ne contient non plus aucun
motif qui indique pourquoi ou comment le Conseil est parvenu a la
conclusion que le différend, par sa nature, concerne l'application et non
la suspension ou, si l'on préfère, qu'un différend relatif à la suspension
entre comme tel dans le champ de «l'interprétation » ou de «l’applica-
tion» de la Convention. Si une décision régulière, appuyée de motifs,
avait été rendue sur ce point, la Cour aurait eu le pouvoir et le devoir
d'examiner le problème au fond à l’occasion du présent appel et de
statuer sur la question de compétence dans un sens ou dans l'autre. Etant
donné qu'aucune décision n’a été prise par le Conseil sur ce point
essentiel avant toute autre considération, la Cour se trouve dans l’im-
possibilité d'apprécier les faits et arguments avancés par les Parties, car
il appartient au Conseil de l'OACI de se prononcer lui-même à leur
sujet en premier lieu. La Cour ne saurait statuer de ce chef à la place du
Conseil, pour des raisons non seulement évidentes, mais si impérieuses
qu’elles touchent à l'essence même des fonctions de la juridiction d’appel.
Voici ces considérations essentielles:

i) La Cour exerce en l'espèce une compétence d’appel et ne peut donc
pas agir comme juridiction de première instance sans usurper illé-
galement les fonctions du Conseil, qui est, pour cette affaire, la
juridiction de première instance.

ii) Par suite, si la Cour, dans son arrêt, ne faisait même qu’effleurer le
fond des questions soulevées, elle préjugerait les points litigieux sur
lesquels il appartient exclusivement au Conseil de statuer.

126
CONSEIL DE L'OACI (OP, DISS. NAGENDRA SINGH) 169

iii) En aucun cas la juridiction d'appel ne saurait avoir pour fonction
de donner à la juridiction inférieure la moindre indication ou la
moindre directive, même par voie d'allusion, et encore moins d’obiter
dictum sur les questions de fond qui doivent rester, comme l'exigent
tous les principes de droit et de procédure, la préoccupation primor-
diale des premiers juges.

Cela étant, je dois répéter que le Conseil de l'OACI, qui exerçait en
l'espèce des fonctions judiciaires, devait respecter les règles élémentaires
qui s'imposent à tout tribunal judiciaire en énonçant les motifs de sa
décision, pour permettre à tous les intéressés de savoir dans quelle
mesure exacte il avait examiné le fond de l'affaire avant de conclure à
la compétence du Conseil.

11. Avant d'entreprendre de statuer en appel sur cette affaire, il im-
porte donc de commencer par déterminer jusqu'où le Conseil est allé
et où il en était quand il a pris position à son sujet. Comme je l'ai déjà
indiqué, le Conseil a adopté, le 29 juillet 1971, une résolution formulée
en termes négatifs, et à l’appui de laquelle on ne trouve dans les procès-
verbaux pas un seul mot de droit, pas un seul motif, pas un seul argument.
Ceux qui ont dû voter alors s'en sont certainement étonnés, mais ceux
qui ont maintenant à lire le procès-verbal du débat dont cette résolution
est sortie s'en étonnent encore; ce procès-verbal est reproduit ci-dessous,
pour faciliter la recherche:

«86. M. Agésilas: Monsieur le Président, pour que ce soit bien
clair, puisqu'il s’agit d'un appel nominal, en répondant «Oui»
maintenant, on approuve la position négative présentée par l'Inde.
C'est cela? Donc pour s'opposer il faut dire « Non».

87. Le Président: Oui, ceux qui estiment que le Conseil n'est pas
compétent doivent dire « Oui», ceux qui estiment que le Conseil est
compétent doivent dire « Non»...

88. M. Izquierdo: Votre manière d'exposer le problème n'est pas
très claire.

89. Le Président: Ceux qui pensent que le Conseil n'est pas compé-
tent disent « Oui». Ceux qui pensent que le Conseil est compétent
disent « Non». Le représentant du Congo.

90. M. Ollassa: Monsieur le Président, je ne veux pas compliquer
votre affaire, mais en français, c'est difficile. Ceux qui estiment que
le Conseil n'est pas compétent devraient dire «Si», ceux qui estiment
que le Conseil est compétent devraient dire « Non ».

91. Le Président: Je pourrais m'exprimer de façon plus élaborée.
Ceux qui souscrivent à la thèse selon laquelle le Conseil n’est pas
compétent pour connaître de la requête présentée aux termes de
l'Accord de transit — je pense que cette formulation convient dans
les trois langues — disent « Oui»; ceux qui estiment que le Conseil
est compétent disent « Non ».» !

1 Voir mémoire du Gouvernement indien, annexe E, e}, par. 86-91.

127
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 170

Ce qui précède résume tant la forme que le contenu de la décision du
Conseil.

Point jusqu'auquel la Cour, juridiction d'appel, peut
examiner les questions de fond dont le Conseil doit
encore connaître à titre primordial

12. Comme je l’ai dit plus haut, puisque le Conseil s’est borné à décider
qu'il était compétent pour connaître de la requête et de la plainte du
Pakistan, la Cour est saisie de cette seule décision et il lui faut donc
accepter le principe élémentaire suivant: rien, dans l’arrêt qu'elle rendra,
ne doit préjuger le fond de Vaffaire et elle doit renvoyer la question de fond
au Conseil pour examen sans se prononcer elle-même, serait-ce par
obiter dictum, car elle empiéterait ainsi sur la compétence du Conseil.
Il existe en l'espèce des circonstances spéciales qui imposent à la Cour de
s'en tenir strictement à l'objet du différend dont elle est saisie, à savoir
la question de la compétence du Conseil. La Cour est en présence d’un
appel interjeté contre une décision préliminaire du Conseil de l'OACI.
Il est donc essentiel que la Cour, statuant en appel, prenne le plus grand
soin de ne se prononcer à aucun titre sur le fond du différend, car traiter
du fond serait non seulement préjuger, mais aussi commettre lirrégularité
qui consiste, pour l'organe d'appel, à donner une indication de son atti-
tude à l'organe chargé de statuer en première instance sur fe fond du
désaccord. Si la Cour donnait d'avance la moindre indication de ses vues
sur l'aspect le plus minime du fond de l'affaire, elle Gterait son sens et sa
raison d’être mêmes au double degré de juridiction, dont l'une des carac-
téristiques essentielles est de laisser l'organe de première instance absolu-
ment libre de sa décision.

13. L'examen que la Cour pourrait donc légitimement entreprendre
dans le cadre du processus juridictionnel consisterait à statuer exclusive-
ment sur la question de savoir si le désaccord soumis au Conseil de
FOACI par le Pakistan dans sa requête concernait l'interprétation ou
l'application de la Convention de Chicago et de l'Accord de transit.
Il convient de souligner que la Cour semble consciente de cette limitation
et l'a très justement formulée dans l'arrêt, non seulement au paragraphe
Il, mais dans plusieurs autres passages où elle a dit, directement ou en
passant, que telle ou telle assertion se rattachait au fond du différend,
dont elle n'avait pas à connaître. Néanmoins, dans l'exposé assez long
qu’elle a présenté elle-même de l’argumentation des deux Parties, la Cour
donne parfois l'impression de sortir du domaine limité de la question de
compétence et d'aborder le fond, soit qu'elle mentionne un fait, soit
qu'elle use d'une formule qui suggère un raisonnement, [a où il appartient
au Conseil de se prononcer. Comme l'affaire retourne devant le Conseil,
il n'est ni indiqué ni nécessaire que j'entre dans le détail à ce sujet.

14. Si je me suis arrêté sur ce qui précède, c'est pour l'importante raison
que le Conseil ne doit en aucun cas inférer de l'arrêt que la Cour penche
pour lune ou l'autre Partie en ce qui concerne le fond de l'affaire; ce

128
CONSEIL DE L’OACI (OP. DISS. NAGENDRA SINGH) 171

serait contraire au désir que la Cour elle-même a exprimé à maintes
reprises.

If. DÉCISION DU CONSEIL

15. Le second aspect essentiel de l’affaire, déjà mentionné, mais qu'il
convient d'examiner à fond, concerne la manière dont le Conseil de
l'OACT s’est acquitté de ses fonctions judiciaires. Il est vrai que le Conseil
est avant tout un organe administratif, mais il faut souligner une fois
de plus que quand, sur certains sujets, les traités lui confient expressément
des fonctions judiciaires, on ne saurait accepter qu'il ne tienne aucun
compte des procédures et normes correctes qui s'imposent à tout organe
judiciaire. Le Conseil a son propre Règlement pour la solution des
différends (1957) qui, il convient de le noter, s'inspire en grande partie du
Règlement de la Cour internationale de Justice.

16. Il faut donc que les organismes administratifs à qui des fonctions
judiciaires sont confiées observent des normes semblables à celles qui sont
prescrites aux tribunaux judiciaires. Pour déterminer si les exigences
indissociables d’une décision judiciaire ont été respectées par le Conseil de
l'OACI le mieux est d'examiner les procès-verbaux des débats qui se sont
déroulés devant lui: les faits suivants en ressortent:

i) La résolution du Conseil du 29 juillet 1971 montre qu'aucune
décision n’a été prise par le Conseil sur des questions de compétence.
Il y a eu simplement des propositions qui ont été mises aux voix par
le président du Conseil. De plus — c'est ce qui est frappant — ces propo-
sitions elles-mêmes étaient formulées de manière négative et présumaient
manifestement, mais à tort, une compétence dépourvue de tout fondement
juridique.

C'était de toute évidence au Pakistan, comme Etat demandeur devant
le Conseil, qu'il incombait de démontrer de façon concluante que le
Conseil était compétent (voir l'opinion dissidente commune de sir
Percy Spender et sir Gerald Fitzmaurice dans les affaires du Sud-Ouest
africain, C.LJ. Recueil 1962, p. 470). Malgré cette exigence qui touche au
fondement même de la compétence du Conseil de POACI, celui-ci a
formulé les propositions mises aux voix d'une manière négative au lieu de
les présenter sous une forme affirmative. Le fardeau de la preuve s’est
ainsi trouvé renversé et a incombé à l'Etat défendeur, alors que c'est le
demandeur qui doit établir de manière décisive la juridiction du Conseil.
Le président du Conseil lui-même a dit à plusieurs reprises: «le Conseil
s'est fondé sur l'hypothèse qu'il est compétent. Or voici que l'Inde
affirme, dans son exception préliminaire: «le Conseil n'est pas compé-
tent ». Le Conseil doit statuer sur cette affirmation de l'Inde. Si le Conseil
ne l’accepte pas, nous revenons à notre point de départ. » (Voir mémoire
du Gouvernement indien, annexe E, e), Débat, par. 62.) La manière dont
le président du Conseil a formulé les questions contrevient directement

129
CONSEIL DE L’OACI (OP. DISS. NAGENDRA SINGH) 172

aux principes bien établis concernant le fardeau de la preuve, et toute
décision rendue par un tribunal judiciaire sur la base de semblables propo-
sitions doit, comme telle, étre considérée comme sans valeur juridique.

Tout bien considéré, il ne fait donc aucun doute que le Conseil n’a pas
procédé conformément à son véritable rôle d’organe judiciaire, ou même
quasi judiciaire, que la Convention de l'OACI lui attribue clairement.
Ainsi qu'on l'a souligné, le Conseil a envisagé l’exception préliminaire
comme un appel de la décision prise par le président d’un organe poli-
tique. Un pareil appel est mis aux voix et la décision du président est
maintenue à moins que la majorité ne l'infirme (voir à cet égard les articles
73 et 114 du règlement intérieur de l’Assemblée générale de l'Organisation
des Nations Unies). Il faut donc souligner que la conclusion à laquelle le
Conseil est parvenu ne respectait pas les procédures prescrites par l’arti-
cle 52 de la Convention et Particle 5, paragraphe 4, du Règlement pour la
solution des différends.

Une autre objection grave est que, même sans majorité absolue en
faveur de la compétence, on peut se déclarer compétent pour simple rejet
d’une question négative. En fait la formulation négative constitue en
droit un vice initial, quelle qu’ait pu être l’issue si la question avait été
formulée affirmativement.

ii) De même, l'article 52 de la Convention de Chicago stipule que «les
décisions du Conseil sont prises à la majorité de ses membres». Le
29 juillet 1971, le Conseil se composait de 27 membres, de sorte que, pour
être valable, une décision du Conseil exigeait un minimum de 14 voix.
Que ce soit la situation juridique exacte en vertu de la Convention de
Chicago a été souligné à maintes reprises par le président du Conseil
(réplique, annexe E) ainsi que par le secrétaire général de l'Organisation
de l'aviation civile internationale (ibid., annexe D). Je voudrais, à cet
égard, me référer au passage suivant du mémorandum du 10 août 1971
présenté par le secrétaire général de l'OACI:

« De même, lorsque l’Accord relatif au transit des services aériens
internationaux est en cause, la majorité prescrite à l’article 52 de la
Convention continuerait de s'appliquer même si, conformément à
Particle 66|b) de la Convention, certains membres du Conseil
n'avaient pas le droit de voter comme n'ayant pas accepté l’Accord
de transit. » (Réplique, annexe D.)

Le résultat du vote sur la proposition suivant laquelle le Conseil n’était
pas compétent pour connaître de la plainte pakistanaise a été une voix
pour, 13 contre et 3 abstentions. Une majorité de 14 voix étant exigée
pour qu’une décision soit adoptée, je concius que le Conseil n’a pris
aucune décision en ce qui concerne l'exception préliminaire de l’Inde
sur la plainte pakistanaise.

Quelle que soit la conclusion de la Cour sur la nature et le caractère des
«irrégularités commises par le Conseil », qui sont pour moidesillégalités,
un aspect de son arrêt mérite quelque attention. Statuant en appel, la

130
CONSEIL DE L’OACI (OP. DISS. NAGENDRA SINGH) 173

Cour a examiné à la fois la requête et la plainte que le Pakistan avait
adressées au Conseil. Pour ce qui est de la plainte, il est hors de doute
que la décision du Conseil était nulle et de nul effet. Par conséquent,
l'observation faite par la Cour au paragraphe 45 de l’arrét, selon laquelle
ces irrégularités «ne constituent pas une atteinte fondamentale aux
exigences d’une bonne procédure » ne semble pas justifiée à propos de la
décision du Conseil sur ladite plainte. Ce qui est préoccupant, c’est que
la Cour en vient à cette conclusion sans avoir examiné les irrégularités
comme telles. Il convient de répéter ici que, quand le Conseil se compose
de 27 membres et qu’une décision majoritaire exige un minimum de
14 voix, aucune décision du Conseil ne pouvait être prise par 13 voix. Mal-
gré cela, il a été déclaré que le Conseil avait adopté une décision, ce
qui est manifestement contraire à l’article 52 de la Convention de Chicago.
Une pareille décision ne peut qu'être tenue pour nulle.

ii) Qui plus est — et c’est là un point extraordinaire — aucun motif
quel qu’il soit n’a été indiqué par le Conseil à l’appui de sa décision, bien
que l’article 15 du Règlement pour la solution des différends exige que
les décisions soient motivées. On notera en passant que les articles 5 et
15 s'appliquent tous deux, et que ces textes sont analogues aux articles
62 et 74 du Règlement de la Cour internationale de Justice. Ce n’est pas
à la Cour qu’il incombe de rechercher les motifs de la décision du Conseil
du 29 juillet 1971 dans les explications de vote ou dans le procès-verbal
des délibérations. Les dispositions de l’article 15, paragraphe 2, alinéa v),
sont impératives et exigent notamment que la décision du Conseil con-
tienne «les conclusions motivées du Conseil ». Malgré cette prescription
qui, je crois pouvoir le dire, est véritablement fondamentale pour toute dé-
cision judiciaire dont les conclusions doivent être appuyées par des
motifs, le Conseil a pris une décision sans indiquer le moindre motif.
Il se peut que, dans le cas d’un organe quasi judiciaire tel que le Conseil
de l'OACI, les motifs n’ont pas à se présenter comme dans un jugement,
mais il faut bien que des motifs figurent quelque part, que ce soit dans
la résolution elle-même ou dans la déclaration du président; laisser une
décision sans motif est inacceptable en droit. Ainsi le Conseil n’a pas
seulement violé ses propres règles procédurales, il a violé aussi un
principe qui est fondamental dans l’exercice de fonctions judiciaires.

iv) Le Conseil a également commis les graves irrégularités suivantes
qui ont entraîné un déni de justice:

a) Ni le demandeur, ni le défendeur, ni les membres du Conseil n’ont
été avisés avant les réunions du Conseil qui ont commencé le 27
juillet 1971 que le Conseil était convoqué pour prendre une décision
sur les exceptions préliminaires de l’Inde. A la séance qui s’est tenue
à Vienne le 12 juin 1971, le conseil a décidé de se réunir à Montréal
le 27 juillet 1971 «pour entendre les parties sur les exceptions préli-
minaires soulevées par l'Inde». En conséquence, quand le Conseil
a siégé du 27 au 29 juillet 1971, plusieurs représentants du Conseil

131
b)

CONSEIL DE L’OACI (OP. DISS. NAGENDRA SINGH) 174

ignoraient totalement que des décisions allaient être prises. C’est ce
qui ressort clairement de la déclaration du président du Conseil
à la séance du 28 juillet 1971:

«LU a simplement été convenu que le Conseil se’ réunirait le
27 juillet pour entendre les parties au sujet de Pexception pré-
liminaire. C’est tout ce que nous avons dit. Aussi, peut-être que
certaines personnes pensaient que nous allions prendre une
décision et d’autres ne le pensaient point. » (Mémoire du Gou-
vernement indien, annexe E, d), Débat, par. 129.)

Pourtant, la séance du Conseil convoquée pour entendre les parties
s’est poursuivie, et des décisions ont été prises sans qu’une séance
spéciale soit convoquée, malgré les objections soulevées par le
représentant suppléant de l'Inde qui a déclaré:

« Monsieur le Président, je me permets de vous dire que toute
décision que vous pourriez essayer de prendre aujourd’hui serait
une décision viciée si vous la prenez sans avoir un compte rendu
convenable, sans un procès-verbal convenable, sans un avis préa-
lable convenable, étant donné que lors de la réunion de Vienne
vous aviez décidé simplement d'entendre les parties à Montréal le
27 juillet » (ébid., par. 134 in fine).

Cette procédure suivie par le Conseil contrevient directement à
l'article 15, paragraphe 4, du Règlement pour la solution des différends,
qui énonce que «le Conseil rend sa décision au cours d’une séance
convoquée spécialement à cet effet et qui a lieu aussitôt que possible
après la fin de la procédure ». Toute décision du Conseil doit, en toute
circonstance, s'appuyer sur l’article 15.

Certains membres du Conseil ont demandé à disposer d’un délai
pour pouvoir consulter leurs administrations sur les points de droit
que soulevaient les arguments du demandeur et du défendeur avant
de prendre part à la décision. Le président du Conseil lui-même a dit
que «st les représentants ne peuvent décider par eux-mêmes, je
suppose qu'ils devront consulter leur administration » (mémoire du
Gouvernement indien, annexe E, e}, Débat, par. 19). Néanmoins,
les membres du Conseil n’ont disposé d’aucun délai après la fin de la
procédure orale au cours de laquelle de nouveaux points avaient été
soulevés et ils n’ont donc pas pu participer à la décision. Le refus du
Conseil d'accepter un renvoi a sérieusement compromis le bon dé-
roulement du processus judiciaire antérieur à toute décision. Il est
essentiel pour le fonctionnement de tout organe que ses membres
disposent du temps nécessaire pour étudier le problème qui leur est
soumis, ou pour demander des instructions ou encore consulter des
juristes; en l’occurrence, les membres ont demandé un délai de
7 à 8 jours qui leur a été également refusé, ce qui donne [impression
fâcheuse que la procédure s’est déroulée dans une atmosphère
déraisonnable. Les déclarations des représentants du Royaume-Uni,

132
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 175

de l'URSS et de la Tchécoslovaquie sont reproduites ci-après pour bien
montrer le tort qu’a causé cette décision malencontreuse de ne con-
sentir aucun délai:

«Je souhaiterais faire consigner au procès-verbal que je me
suis abstenu de voter parce que je ne suis pas en mesure de
participer pour l’instant à une décision qui est fondée entièrement
sur des points de droit. Je me serais trouvé dans la même situa-
tion sur toute proposition relative à une question de fond au-
jourd’hui. Personnellement, je ne suis pas suffisamment informé
sur le fond des arguments juridiques qui ont été présentés... »
(Air Vice Marshal Russell, Royaume-Uni.)

« Permettez-moi, Monsieur le Président, de faire une déclara-
tion au sujet de mon vote. Je me suis abstenu uniquement parce
que je n’ai pas eu la possibilité de consulter mon administra-
tion au sujet des questions d'importance juridique. » (M. Svoboda,
Tchécoslovaquie.)

«Je me suis abstenu de voter sur la premiére cause car je n’ai
pas eu le temps de consulter les organes compétents de mon
gouvernement. Je demande qu’il en soit fait état dans le procés-
verbal. Je vous remercie. » (M. Borisov, URSS.)

c) Méme la demande de renvoi pour que les membres du Conseil
puissent étudier le dossier ou solliciter des avis ou des instructions a
été repoussée, bien que huit membres l’aient appuyée et qu'aucun
ne s’y soit opposé, parce qu'elle a été traitée comme une résolution
ordinaire du Conseil exigeant la majorité absolue, alors qu’à l'Orga-
nisation des Nations Unies et dans les institutions spécialisées des
délais sont normalement accordés pour étudier un problème, et cela
sans scrutin, sauf situation vraiment exceptionnelle. Les déclarations
des représentants qui avaient demandé un court délai sont des plus
révélatrices, et il importe de les citer pour souligner la gravité de la
situation créée par l'attitude du Conseil:

«je ne considère pas qu’il soit raisonnable pour moi de participer
à une décision ici et aujourd’hui, sur le bien-fondé de l’excep-
tion préliminaire qui, pour moi, repose entièrement sur des
questions de droit. C’est pourquoi je ne pourrai m’associer à
des mesures concrètes sur le fond de la question. Pour moi, il
est essentiel d'obtenir un avis juridique sur les arguments qui
ont été présentés, avant que je puisse participer à de telles
mesures. » (Air Vice Marshal Russell, Royaume-Uni.)

«Je voudrais dire à peu près la même chose que ce que vient
de dire le représentant du Royaume-Uni ,.. Depuis deux jours
nous avons entendu beaucoup de choses très étroitement liées

133
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 176

au droit international et j’aimerais, moi aussi, avoir la possibilité
de consulter mon administration.» (M. Svoboda, Tchécoslo-
vaquie).

«Le point essentiel est qu'il s’agit d’une question juridique
et, pour moi — et je ne veux pas étendre ce point de vue per-
sonnel à d’autres représentants au Conseil — donner un avis
sur le fond de l'exception préliminaire repose entièrement sur
une question de droit. Voyez-vous, je ne suis pas juriste et, en ce
moment, je regrette peut-être un peu et je me félicite aussi peut-
être un peu de ne pas être juriste. Cependant, c'est un fait que
je ne suis pas juriste et il serait déraisonnable — je crois que
c’est là le mot juste — que j’exprime ici, maintenant, au nom de
mon pays, un avis bien arrêté sur des questions de droit très
complexes. » (Air Vice Marshal Russell, Royaume-Uni.)

« Comme le représentant de la Belgique, je pense que, puis-
qu'il apparaît clairement que plusieurs de nos collègues ont
besoin de recevoir des conseils, ou des avis, ou des instructions,
avant qu’une décision soit prise, il faut en effet envisager un
délai. Personnellement, j'aurais été prêt à participer à une prise
de décision dès maintenant, mais je dois reconnaître que tout
ce que nous avons entendu depuis quarante-huit heures a
besoin d’être un peu digéré. Cependant, nous sommes devant
une procédure qui est précise et qui indique, dans le Règlement
pour la solution des différends, qu’après avoir entendu l'exposé des
parties le Conseil doit décider. La Convention, comme le Règle-
ment pour la solution des différends, précise que c’est le Conseil
qui doit décider. Elle ne précise pas que les membres du Conseil
doivent être des juristes. Alors, je crois que comme l’a dit le
représentant de la Belgique, un délai d’une huitaine de jours
pourrait aider un certain nombre de nos collègues à recevoir des
avis ou des instructions, et il serait souhaitable, en effet, que le
plus grand nombre possible des membres du Conseil soient en
mesure de participer à cette prise de décision. Alors, pour mon
compte, je n’aurai pas d’objections à ce qu’un délai de l’ordre de
grandeur qui a été cité soit accordé au Conseil avant la tenue
d'une nouvelle réunion au cours de laquelle nous pourrions
prendre une décision. » (M. Agésilas, France.)

«Je n’avais pas l'intention de parler à ce stade mais je voudrais
dire, d’abord, que si la décision du Conseil était d’avoir un
délai, je me prononcerai dans ce sens... Faut-il ou non un délai
pour donner à certains représentants au Conseil la possibilité
de digérer ce qu'ils ont entendu et ensuite, c’est l'essentiel,
renseigner leurs administrations respectives? Renseigner les
administrations, pour moi, signifie les renseigner d’une façon
complète, Nous avons écouté hier et aujourd’hui toute une série
de choses très intéressantes. Nous avons donc besoin des procès-

134
CONSEIL DE L’OACI (OP. DISS. NAGENDRA SINGH) 177

verbaux, car les résumés ne servent absolument à rien, surtout
pour les gens qui n’ont aucune notion juridique. C’est pour cela
que je dis: parler d’un délai de huit jours ne signifie absolument
rien. Ce délai ne donne pas aux représentants au Conseil la
possibilité de renseigner leurs administrations.» (M. Cucci,
Italie.)

«Je ne m’opposerai donc pas à une demande de renvoi de la
décision à 14 jours, pour autant que les résumés ne soient pas
disponibles plus tôt. Si nous pouvions avoir les résumés, et je me
rends compte que c’est une demande exorbitante que j’adresse
pour l'instant au Secrétariat, si nous pouvions avoir les résumés
des débats lundi, nous pourrions, me semble-t-il, décider de la
question le lundi 9 août. Donc, nous donnerions une semaine
après la distribution des résumés. » (M. Pirson, Belgique.)

On voit qu'un nombre important de représentants d'Etats membres:
Royaume-Uni, Belgique, URSS, Italie, France, etc., ont estimé qu'ils
n'avaient pas pu réfléchir suffisamment aux plaidoiries des Parties et
qu'on leur avait demandé de voter sans qu'ils aient bénéficié d’une
véritable assistance juridique pour parvenir à une conclusion.

Dans n'importe quel domaine, et à plus forte raison dans le domaine
judiciaire, si l’on peut conclure avec certitude, comme en l'espèce, que
ceux à qui il appartenait de décider n'étaient pas prêts à le faire et l’ont
d’ailleurs manifesté clairement, la décision prise coûte que coûte, malgré

cela, ne saurait être tenue que pour nulle en droit. En outre les formes qui :

ont été suivies ne sont pas juridiquement indifférentes en pareil cas, quel
qu’ait été l'aboutissement de la procédure, et même si celui-ci se trouve
être fortuitement juste, car il est un strict minimum de normes à respecter
du point de vue des formes.

On est donc forcé de conclure que le Conseil a approuvé une résolution
sans avoir vraiment apprécié le fond du problème qui lui était posé; dans
ces conditions, la Cour doit nécessairement se prononcer sur la valeur
judiciaire et même administrative qu’on peut accorder à une telle déci-
sion, exprimée par la résolution du 29 juillet 1971. On ne peut pas tirer
argument du fait que le Conseil a disposé d’un délai de six mois pour
évaluer et analyser les questions car les représentants ont dû vouloir
informer leurs gouvernements de la situation telle qu’elle se présentait
à l'issue des plaidoiries, comme l'a très clairement indiqué entre autres le
représentant de I’Italie (cf. sa déclaration citée plus haut). Il est raison-
nable et nécessaire que les représentants consultent leurs administrations
sur les questions nouvelles soulevées en plaidoirie.

17. Il est à noter en outre que certaines des irrégularités graves qui
ont été citées constituent de véritables illégalités si l’on applique le sain
principe d’après lequel, quand on est habilité à accomplir un acte d’une
manière précise, cet acte doit être accompli ainsi ou pas du tout (affaires
du Plateau continental de la mer du Nord, arrêt, C.I.J. Recueil 1969, par.
28). Ce même principe a été cité avec des commentaires favorables dans

135
CONSEIL DE L'OACI (OP. DISS. NAGENDRA SINGH) 178

une affaire tranchée il y a longtemps par le comité judiciaire du Conseil
privé en l’affaire Nazir Ahmed c. King Emperor (Inde), où la question qui
se posait concernait l’inobservation d’une formalité prescrite par le code
indien de procédure pénale. Ici, il s’agit simplement de montrer que même
sur le plan de la procédure il est possible de commettre des illégalités
de nature à vicier toute la décision. Si l’on considère la façon dont
le Conseil a agi en qualité d’organe judiciaire, qualité dont il était préci-
sément investi pour se prononcer sur le présent litige, on est inévitable-
ment amené à conclure qu’une telle décision, étant nulle en droit, ne
saurait être maintenue.

18. La Cour devrait donc renvoyer l'affaire au Conseil de l'OACI en
l'invitant à examiner les questions de fait et de droit que soulèvent les
exposés des Parties et 4 prendre une décision motivée concernant sa
compétence en l'espèce.

19. Vu les conclusions qui précèdent, je n’exprimerai aucune opinion
sur le fond de la question de compétence, en particulier sur les points de
savoir:

a) si le litige porté devant le Conseil par le Pakistan concernait Pexécu-
tion du Traité ou si, comme l’affirme l’Inde, il concernait sa suspen-
sion;

b) s’il existe des limitations intrinsèques à la compétence du Conseil
de POACI, ou si celui-ci a pleins pouvoirs non seulement pour
interpréter et appliquer la Convention mais aussi pour se prononcer
sur les principes généraux de droit international, comme la Cour
internationale de Justice, qui posséde de tels pouvoirs en vertu de
Particle 36 de son Statut;

c) si, sur la base des faits et du droit, le régime spécial de 1966-1971,
invoqué par l'Inde, existait ou non;

d) si, dans l'hypothèse où la Convention était applicable le 3 février 1971,
l'Inde pouvait valablement suspendre — et a valablement suspendu —
l'application de la Convention à l'égard du Pakistan en raison de son
comportement dans l'incident du détournement d’avion, et

e) si l’article 89 présente une pertinence quelconque pour ce qui est de
la question de compétence en l'espèce.

Toutes ces questions, ainsi que d’autres questions connexes, doivent
être tranchées préalablement par le Conseil de l'OACI.

TIE. CONCLUSION

1. La décision du Conseil relative à la plainte du Pakistan doit être
tenue pour nulle et de nul effet vu que, comme il est dit plus haut, cette
décision n'a pas recueilli la majorité requise des suffrages, n’obtenant que
13 voix, alors qu'elle aurait dû obtenir les voix de 14 au moins des 27
membres du Conseil. Aucune décision ne pouvait être prise dans ces
conditions en violation de l’article 52 de la Convention de Chicago.

2. La décision du Conseil concernant la requête du Pakistan n'a été

136
CONSEIL DE L’OACI (OP. DISS. NAGENDRA SINGH) 179

qu'un simple squelette de décision, puisqu'il s'agit d’une conclusion
non motivée, prise sur une proposition présentée sous une forme négative
au mépris du règlement intérieur du Conseil, d’une manière qui a fait
apparaître à suffisance que plusieurs membres du Conseil n'avaient pas
eu le loisir d'étudier sérieusement le problème, les délais demandés pour
ce faire leur ayant été refusés. Etant donné que les principes judiciaires
doivent nécessairement être respectés même par des organes administratifs
qui s’acquittent de fonctions judiciaires, on est fondé à conclure qu’au
regard de ces principes la décision du Conseil relativement à la requête
était nulle elle aussi.

Par conséquent, quand la Cour déclare dans son arrêt (par. 45) que
«les irrégularités alléguées ne constituent pas une atteinte fondamentale
aux exigences d’une bonne procédure » sans entrer dans l'examen desdites
irrégularités, elle fait une affirmation dépourvue de justification et de
fondement.

3. La Cour, statuant en appel, aurait dû renvoyer l'affaire au Conseil
afin que celui-ci se prononce sur sa compétence en respectant des normes
juridiques correctes.

4. Dès lors que la Cour a déclaré dans son arrêt qu’elle possède des
pouvoirs de contrôle quant au fond et quant à la compétence (par. 26),
elle possède forcément aussi un pouvoir de contrôle sur les questions de
procédure. Cela étant, quand les violations procédurales susmentionnées
ont été portées à sa connaissance, il était à tout le moins du devoir de la
Cour d’attirer l'attention du Conseil sur le fait que, lorsque celui-ci
réexaminerait l'affaire, il devrait veiller à observer sa propre procédure,
pour que chacun puisse constater que justice est effectivement rendue. Je
considère que cette omission constitue une lacune dans l'arrêt de la Cour
et qu’elle justifie mon dissentiment.

5. Enfin, mon désaveu des conclusions ne serait pas complet si je ne
soulignais que la Cour n’avait nul besoin de tant détailler dans son arrêt
les arguments et thèses des deux Parties ni, ce faisant, et après avoir
solennellement proclamé (par. 11} qu’elle n’aborderait pas le fond des
questions essentielles posées, celles-ci étant exclusivement du ressort du
Conseil, de s’écarter, ou paraître s’écarter, de ce principe salutaire.

6. Il importe donc de souligner que lorsque l'affaire sera renvoyée au
Conseil pour examen, il incombera à celui-ci de ne pas prendre en considé-
ration toutes ces observations de la Cour qui touchent le fond des ques-
tions essentielles posées et de ne tenir aucun compte de toute indication se
rapportant à cet aspect de l'affaire. Le Conseil se conformerait ainsi
strictement à l'esprit et à la lettre de l'arrêt de la Cour, où se trouve réaf-
firmé à plusieurs reprises le principe que la Cour doit s'abstenir d'aborder
les questions de fond.

(Signé) NAGENDRA SINGH.

137
